DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(b) as being anticipated by DE 3424401.  DE ‘401 discloses a high-pressure fuel pump (11) with a pressure chamber housing a pump piston moving to pressurize a fuel; a high-pressure region downstream of the high-pressure fuel pump into which the pump piston feeds the pressurized fuel; and a valve arrangement (20) connecting the pressure chamber to the high-pressure region; wherein the valve arrangement includes an outlet valve with an outlet valve closing element preloaded against an outlet valve seat counter to a pressure force acting from the pressure chamber; the valve arrangement (20) includes a pressure-limiting valve with a pressure-limiting valve closing element preloaded against a pressure-limiting valve seat counter to a pressure force acting from the high-pressure region; the outlet valve and the pressure-limiting valve (44) are mounted in two separate receptacle bores (22, 23) in a common valve housing; the two separate receptacle bores extend along a longitudinal axis of the valve housing from a junction surface at a first longitudinal end of the valve housing into the valve housing, wherein each of the two separate receptacle bores has a length measured along the longitudinal axis, and a first bore region with a first bore diameter and a second bore region with a second bore diameter smaller than the first bore diameter, wherein each of the two separate receptacle bores includes a step formed between the first bore region and the second bore region; ATTORNEY DOCKETPATENT APPLICATION 78857.11737616/033,095 3wherein the second bore region of each of the two separate receptacle bores is disposed between the first bore region of the respective separate receptacle bore and the junction surface; and  the valve housing defines a central flow bore at a second longitudinal end arranged opposite the first longitudinal end.

    PNG
    media_image1.png
    462
    788
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3424401.  
Regarding claims 6 and 8, claimed the specific location for the attachment region, the location and the specific first/second pressure pump connections, the specification fails to establish any criticality of the limitations.  Even if applicants show a great improvement over the prior art, applicants must then show that such a modification is beyond the capabilities of a person of ordinary skill in that art.  In re Sola, 77 F.2d 627, 25 USPQ 433.  In re Normann et al., 150 F.2d 627, 66 USPQ 308.  In re Irmscher, 150 F.2d 705, 66 USPQ 314.  More particularly, it is not inventive to discover optimum or critical ranges by routine experimentation.  In other words, applicants must prove that such claimed limitations are beyond the bounds of routine experimentation in the art.  In re Swain et al., 156 F.2d 239, 70 USPQ 412.  Minnesota Mining and Mfg. Co. v. Coe, 99 F.2d 986, 38 USPQ 213.  Allen et al. v. Coe, 135 F.2d 11, 57 USPQ 136. Thus, it would have been considered to be an obvious choice of mechanical design because one skilled in this art is familiar with basic fluid mechanic and normally has the laboratory test facilities. To optimize or select the suitable arrangement for the pump as well as the location would be within the ability of ordinary skilled in this art. 
Regarding claim 7, DE ‘401 shows that a second connection diameter is smaller than a first connection diameter; and the receptacle bores are arranged exclusively in the first high-pressure connection region.

Response to Arguments
Applicant's arguments filed December 14, 2020 have been fully considered but they are not persuasive.  The issue in this application is whether the steps formed between the first bore and the second bore region.  Fig. 2 of the DE 3424401 reference clearly shows as explained supra.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phuttiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        January 15, 2021